DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/21 has been entered.
 
Claims 1, 3, 15, 46, 47, 106, 107, 112, and 115 are amended.
	Claims 1, 3, 15, 22, 23, 29, 30, 39, 40, 46, 47, and 101-118 are currently pending and considered herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In light of the amendments, the rejections of record against Claims 1, 3, 15, 22, 23, 29, 30, 39, 40, 46, 47, and 101-118 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
In light of the acceptance of the terminal disclaimer of 8/12/21, the rejections of Claims 1, 3, 15, 23, 29, 30, 39, 40, 46, 47, and 101-118 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,612,042, are withdrawn.

Claims 1, 3, 15, 23, 29, 30, 39, 40, 46, 47, and 101-118 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52, 100-117 of copending Application No. 16/841,236 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasoning:
Claim 1: the reference claims delivering a payload by providing a population of cells, and spraying them with an aqueous solution of at least 3% and the volume is a function of the same variables.  Claims 27 and 28 of the reference are to the same cell types.  With regard to the spray limitation, the other application claims the same, e.g., Claims 1-2.
Claim 3: reference Claims 3-6 and 9-11 contain anticipating embodiments.
Claim 15: reference Claims 15-16 contain anticipating embodiments, and Claim 15 contains the monolayer, which the specification teaches may be done by the same methods as claimed, otherwise it would not be presently-supported.
Claim 22: reference Claim 22 contains anticipating embodiments.
Claim 23: reference Claim 23 contains anticipating embodiments.
Claims 29-30: reference Claims 29-38 contain anticipating embodiments.
Claims 39-40: reference Claims 39-45 contain anticipating embodiments.
Claim 46: reference Claim 46 provides anticipating embodiments, and Claim 15 contains the monolayer, which the specification teaches may be done by the same methods as claimed, otherwise it would not be presently-supported.
Claim 47: reference Claim 47 provides anticipating embodiments, and Claim 15 contains the monolayer, which the specification teaches may be done by the same methods as claimed, otherwise it would not be presently-supported.
Claim 101: reference Claim 26 contains mesenchymal stem cells.
Claim 102: reference Claim 29 is drawn to nucleic acids.
Claim 103: reference Claim 100 is drawn to mRNA.
Claim 104: reference claim 48 teaches compositions with greater than 5% alcohol.
Claim 105: ethanol at those concentrations is taught in reference claim 115.
Claim 106: a spray is claimed in Claim 1.
Claim 107: reference claim 7 teaches the same.
Claim 108-111: the same is claimed in reference claims 17-18.
Claim 112: in addition to the teachings for Claim 1, above, the reference claims adherent cells of the same type in Claims 25-26.
Claim 113: reference claim 17 teaches the same.
Claim 114: reference claim 22 teaches the same.
Claim 115: in addition to the teachings against claim 1 above, the reference claims the same time and second volume in, e.g., claim 17.
Claim 116-117: the same is taught in reference claims 25-28.
Claim 118: reference claim 22 is drawn to the same.
Thus, in light of the reference Application, it would have been obvious to make the same.  The Artisan would have done so, and expected success, as the other Application claims it.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Argument – Double Patenting
Applicant’s response of 8/12/21 did not address the remaining rejections, but because they are provisional, it is maintained, and does not affect the status of the rejection.  It should be noted that the other application is the earlier-filed application, and even though provisional, it will be maintained until there is no longer a double patenting issue, either by amending to distinct subject matter, or by abandonment of the earlier-filed application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 22, 29, 30, 39, 102, 104-107 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 03/000174 A2 to Touitou and Papapetrou, et al. (2005) “Genetic modification of hematopoietic stem cells with nonviral systems: past progress and future prospects”, 12: S118-S130.
Touitou teaches delivery of compositions to cells, with alcohol lipid compositions, for a variety of uses.  The compositions use phospholipid(s), an alcohol like ethanol, water and at least one active molecule.  E.g., ABSTRACT.  The ethanol may be present in, e.g., 10-50% (p. 4, lines 18-19).  Experiments showed that penetration of agents for delivery could be had at a maximal level in as little as 10 minutes (e.g., p. 12).  The same compositions may be delivered to the cells in the form of a spray (e.g., p. 6).  With regard to delivery methods, one such method of delivery is that of a spray (e.g., p. 6, paragraphs 4-5).
However, Touitou did not teach to deliver the payload to a non-adherent cell as in Claim 1.
On the other hand, it was known to transfect these types of cells at the time of invention, with nucleic acids.  For example, Papapetrou teaches the development of non-viral gene delivery systems for HSCs, which include chemical delivery methods (p. S120).
Thus, at the time of invention it would have obvious to modify Touitou to transfect HSCs.  The Artisan would do so to deliver the genetic modifications to the HSCs, as is taught by Papapetrou, and would expect success, as the components are utilized for art recognized purpose.

Claim 22: Touitou teaches 10% as one point (e.g., p. 4, lines 18-19).
Claim 29-30, 39: Toutiou teaches use of small fluorescent molecules for detection (e.g., Examples).
Claim 107: the compositions may contain the gene, and the DNA being larger than 10 angstroms, meets the claim.
Response to Argument – 103, Touitou and Papapetrou
Applicant’s argument of 8/12/21 has been considered but is not found persuasive.
Applicant argues Touitou is silent on the use of a spray, as presently amended, and thus, the claims are no longer obvious over the art cited (p. 12, paragraph 4).
Such is not persuasive.  Toutiou, as now cited above, expressly describes formulations and administrations in the form of spray.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/            Primary Examiner, Art Unit 1633